The Supreme Court affirmed the judgment of the Common Pleas on May 25, 1883, in the following opinion,
Per Curiam :
The defendant in error clearly came within the contract ■relation of a paying passenger. Whether he was guilty of ■contributory negligence was a question of fact for the jury. There was no rule of the company forbidding him to be in the place where he was injured. He was not notified by any agent of the company that it was a place of danger. The negligence of the company, as well as the alleged negligence of the defendant, were both well and carefully submitted to the jury. We see no error in the record.
Judgment affirmed.-